Citation Nr: 1637206	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-19 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as due to exposure to herbicides.
 
2.  Entitlement to service connection for ischemic heart disease, including as due to exposure to herbicides.

3.  Entitlement to service connection for cardiovascular disease to include hypertension and congestive heart failure including as due to diabetes mellitus, type II, or to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to November 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied service connection for ischemic heart disease and hypertension with congestive heart failure (claimed as heart conditions), and diabetes mellitus, type II.

In June 2013, the Veteran testified during a hearing conducted via videoconference with the undersigned.  A transcript of the hearing is of record.

The issues on appeal were remanded to the agency or original jurisdiction (AOJ) in November 2014 for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives for all remanded issues.  See Stegall v. West, 11 Vet. App. 268 (1998).








FINDINGS OF FACT

1.  The Veteran did not serve in country or on the inland waterways of the Republic of the Vietnam during the Vietnam era but served in the blue waters off the coast of Vietnam.   

2.  The Veteran was not exposed to herbicides in service.

3.  No disease or chronic symptoms of diabetes mellitus type II were manifested during service or were continuously manifested in the years after service, and diabetes mellitus type II was not manifested to a degree of ten percent within one year of service separation.  

4.  Diabetes mellitus type II was diagnosed many years after service and there is no competent evidence that establishes that the diabetes mellitus type II is related to disease or injury in service.  

5.  The Veteran does not have ischemic heart disease.

6.  No disease or chronic symptoms of cardiovascular disease to include hypertension and congestive heart failure were manifested during service or were continuously manifested in the years after service, and hypertension or cardiovascular disease was not manifested to a degree of ten percent within one year of service separation.  

7.  Cardiovascular disease to include hypertension and congestive heart failure was diagnosed many years after service and there is no competent evidence that establishes that cardiovascular disease is related to disease or injury in service or is due to or aggravated by a service-connected disability.    




CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for ischemic heart disease are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

3.  The criteria for service connection for cardiovascular disease to include hypertension and congestive heart failure are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA has met its duty to notify for the claims.  The RO provided a notice letter to the Veteran in July 2010.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims and that the duty to assist requirements have been satisfied.  Service treatment records and personnel records are associated with the file.  VA treatment records and private medical records are associated with the claims file.  The RO contacted the National Personnel Records Center and the National Military Archives to obtain information as to whether the Veteran served in country in Vietnam.  National Archives informed VA that a search of the deck logs for USS TURNER JOY showed that for the time period in question, this ship provide naval gunfire support.  National Archives provided copies of the command history for April and May 1968 dates.  This response is part of the record.  There is no identified relevant evidence that has not been obtained for review.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

The Veteran underwent a VA examination in April 2015 to obtain medical evidence as to the nature and likely etiology of the claimed heart disease to include ischemic heart disease.  The Board finds that the VA examination and medical opinion are adequate for adjudication purposes.  The examination was performed based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiner provided a medical opinion as to the nature and etiology of the claimed heart disease and specified the current diagnoses.  The Board finds that for these reasons the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

A VA medical opinion and examination were not provided for the issue of service connection for diabetes mellitus type II.  The Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A (d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication that the diabetes mellitus type II is associated to service.  As discussed in detail below, the weight of the evidence shows that the Veteran was not exposed to herbicides in service.  There is no evidence of diabetes mellitus type II in active service or any association to service.  As such, VA's duty to provide an examination with an opinion is not triggered.  See Waters, 601 F.3d 1274.

The duties to notify and assist the Veteran have been met.  No further notice or assistance to him is required in this appeal.  

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the June 2013 videoconference hearing, the Veteran was assisted by a representative.  The undersigned VLJ fully explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

2.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110.  Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2015).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, diabetes mellitus and cardiovascular disease are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus or cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

3.  Analysis

The Veteran asserts that he was exposed to Agent Orange while serving aboard USS TURNER JOY during the Vietnam War.

In August, October, and December 2010, the National Personnel Records Center (NPRC) confirmed that USS TURNER JOY was in the official waters of the Republic of Vietnam from April 9 to May 9, 1968, May 27 to June 11, 1968, June 27 to July 16, 1968, and August 4 to September 5, 1968.  It was unable to conclusively prove if the Veteran had in-country service.  The Veteran's service personnel records verify that he served aboard the ship during these times.  

During his June 2013 Board hearing, the Veteran testified that his ship was on a west PAC cruise from June to August 1968 on combat missions along the coast of Cambodia and Vietnam.  See Board hearing transcript at page 3.  He said the ship "went into Da Nang harbor a few times."  Id.  The Veteran explained that he was on a "flagship" with an admiral aboard that went into Da Nang twice that he recalled.  Id.  It did not dock but was in the bay there.  The admiral and officers took a boat to a meeting and returned a few hours later, after which the ship left Da Nang.  Id.  The Veteran did not go on the admiral's boat.  Id. at 4.  

The Veteran further testified that the ship was "in shallows" but he did not know what shallows because he was in the engine room.  Id. at 3.  He knew it was shallows by the depth sounds.  Id.  The Veteran did not know if the shallows were near shore or if the ship was going up a river.  Id.

In November 2014, this matter was remanded to the AOJ for additional development.  The Board directed the AOJ to make attempts to obtain the ship's logs and any other official records that document USS TURNER JOY's position throughout its movements in Vietnamese waters from April 9 to September 5, 1968 in order to attempt to confirm whether USS TURNER JOY was in the brown water of the Republic of Vietnam during that period of time. 

In December 2014, the AOJ contacted the Military Branch of the National Archives and requested copies of the deck logs and ships history for USS TURNER JOY.   

In March 2015, National Archives informed VA that a search of the deck logs for USS TURNER JOY showed that for the time period in question, this ship provide naval gunfire support.  National Archives provided copies of the command history for April and May 1968 and the copies were associated with the record.  A deck log entry for USS TURNER JOY (DD-951) dated April 13, 1968, shows that the ship was anchored in Da Nang Harbor, South Vietnam, in 8 fathoms of water.  A fathom is a unit of length equal to 6 feet or 1.83 meters, used mainly to measure and specify marine depths.  See Webster's II New College Dictionary (1995).  Using this definition, USS TURNER JOY was anchored in 48 feet of water in Da Nang Harbor.  The Veteran does not assert and the evidence does not show that he left the ship and went ashore in Vietnam.  There is no reference in the deck log entry of any individuals departing to or arriving from shore at that time.  The deck log entries also indicate that the ship was in the coastal waters of South Vietnam and was in the Gulf of Tonkin.  See the deck logs dated in April 24 and 25, 1968 and dated May 2, 1968.  

The Dictionary of American Naval Ships indicates that USS TURNER JOY arrived in Long Beach on June 8, 1967.  Between June and September USS TURNER JOY went through a month of post-deployment stand-down followed by training operations in the waters off southern California.  On 18 September she arrived at Bremerton, Washington for a two month shipyard availability at the Puget Sound Naval Shipyard.  In mid-November she returned to Long Beach and resumed operations along the California coast.  That duty continued until late February 1968 when she entered the Long Beach Naval Shipyard for a restricted availability in preparation for her fifth deployment to the Far East.  USS TURNER JOY stood out of Long Beach on 12 March and after stops at Oahu, Midway and Guam, she arrived in Subic Bay on 4 April.  Over the following five months, the destroyer conducted operations along the coast of Vietnam similar to those performed during previous deployments.  She delivered naval gunfire support for American and South Vietnamese troops in South Vietnam and conducted "Sea Dragon" patrols along the coast of North Vietnam to interdict enemy waterborne logistics traffic.  Her tours of duty on the gunline took her to the I, II, and IV Corps areas of South Vietnam.  As during previous deployments, she punctuated assignments in the combat zone with visits to Subic Bay and to Buckner Bay, Okinawa, for fuel supplies and repairs as well as to Kaohsiung, Taiwan, and Hong Kong for rest and relaxation.  She completed her last tour of duty of the deployment off the Vietnamese coast on 4 September and after a brief tender availability at Subic Bay headed homeward on 8 September.  Retracing her outward bound voyage with stops at Guam, Midway, and Pearl Harbor, USS TURNER JOY entered Long Beach on September 26, 1968.  Upon her return to the United States, the warship began preparations for her regular overhaul.  She entered the Long Beach Naval Shipyard on 28 November and remained there until late February 1969. 

There is no assertion that the Veteran was stationed in the Republic of Vietnam, or had official duty there, and his service personnel records do not reflect any such duty.  While the Veteran was awarded the Vietnam Service Medal and the Vietnam Campaign Medal, these medals recognize service aboard USS TURNER JOY and participation in military operations, but not necessarily duty or visitation within the Republic of Vietnam.  See Manual of Military Decorations and Awards (Department of Defense Manual 1348.33-V3, November 2010). 

The Veteran contends that the presumption of herbicide exposure should extend to Veterans who served aboard navy ships that were in Da Nang Harbor.  The Veteran and his representative assert that the Board has found in other appeals that Da Nang Harbor was considered an inland waterway such that the presumption of herbicide exposure applied to those Veterans.  Board decisions are not binding precedent.  38 U.S.C.A. § 7104 (a); 38 C.F.R. § 20.1303. 

The Board rejects the Veteran's argument that Da Nang Harbor should be considered an inland waterway for purposes of whether the Veteran had service in Vietnam.  According to Haas, service in the official waters off the coast of Vietnam does not constitute "service in the Republic of Vietnam."  See VAOPGCPREC 27-97 (O.G.C. Prec.27-97); see also Haas v. Peake, 525 F.3d 1168   (Fed. Cir. 2008) (holding that the Court had erred in rejecting VA's interpretation of § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption).  See 38 C.F.R. §§ 3.307 (a), 3.313(a) (2015).  Instead, service in the Republic of Vietnam requires visitation (i.e. setting foot) in Vietnam or service in the inland waters of Vietnam.  Id.  

The Board also relies on guidance from the VA Adjudication Procedure Manual and a training letter issued in September 2010 by the Compensation and Pension Service, and a VBA Fast Letter 10-37 (September 10, 2010).  See also Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era (September 9, 2010).  This guidance suggested that a blue water veteran must show that he stepped foot on the land mass of Vietnam to warrant the presumption of herbicide exposure under Haas. 

In Gray v. McDonald, 27 Vet. App. 313 (2015), the Court held that VA's interpretation of 38 C.F.R. § 3.307 (a)(6)(iii) designating Da Nang Harbor as an offshore, rather than an inland, waterway (even though Quy Nhon Bay and Ganh Rai Bay are designated as brown water) is inconsistent with the purpose of the regulation and does not reflect the Agency's fair and considered judgment.  The Court in Gray found that VA's designations of what areas constituted inland waterways/brown water, and what areas constituted blue water (off shore) were arbitrary because no defined parameters had been set and the Secretary could provide no reasonable basis for finding that Da Nang Harbor was blue water when Quy Nhon Bay and Ganh Rai Bay were considered inland waterways.  Although the Court in Gray found VA's definition of inland waterways irrational and not entitled to deference, it noted that VA retains its discretionary authority to define the scope of the presumption of herbicide exposure.  Haas v. Peake made it clear that VA may draw a line between blue and brown water while leaving the specific line drawing to VA discretion.  Gray at 321.  As such, the Court vacated and remanded the matter for VA to reevaluate its definition of inland waterways.

In light of the decision in Gray, VA amended its VA's Adjudication Procedure Manual with clear guidance as to how VA defines "inland waterways" and which bodies of water in Vietnam constitute inland waterways.  According to the February 5, 2016 amendments to the VBA Manual M21-1, IV.ii.1.H.2.a, inland waterways are classified as fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is considered service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  See VBA Manual M21-1, IV.ii.1.H.2.c.; see also VBA Manual M21-1, IV.ii.2.C.3.m.

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.b.

In addition to these amendments to the M21-1, the VA herbicide exposure ship list was also updated on the same day to reflect the M21-1 amendments.  The amended background section of the document, entitled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents states as follows:

According to 38 CFR § 3.307 (a)(6)(iii), eligibility for the presumption of Agent Orange exposure requires that a Veteran's military service involved "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975. This includes service within the country of Vietnam itself or aboard a ship that operated on the inland waterways of Vietnam.  However, this does not include service aboard a large ocean-going ship that operated only on the offshore waters of Vietnam, unless evidence shows that a Veteran went ashore.  Inland waterways include rivers, canals, estuaries, and deltas.  They do not include open deep-water bays and harbors such as those at Da Nang Harbor, Qui Nhon Bay Harbor, Nha Trang Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, or Ganh Rai Bay.  These are considered to be part of the offshore waters of Vietnam because of their deep-water anchorage capabilities and open access to the South China Sea. 

Under the amended criteria, consistent with the pre-amended criteria, Da Nang Harbor is considered to be offshore waters of the Republic of Vietnam and is not an inland waterway subject to the presumption of exposure to herbicide agents.  See VBA Manual M21-1, IV.ii.1.H.2.c.  Therefore, to the extent the Veteran relies on the presence of USS TURNER JOY in Da Nang Harbor, the presumption of exposure to herbicide agents, and the presumption of service connection for diabetes mellitus or ischemic heart disease does not attach.  The Veteran did not have service in the Republic Vietnam or the inland waterways of the Republic of Vietnam or another location where exposure to herbicides can be presumed, and the service records do not otherwise show exposure to herbicide agents.  38 C.F.R. § 3.307 (a)(6)(iii) (2015).  Moreover, although the Veteran's ship was anchored in Da Nang Harbor for one day, the Veteran's presence on the land mass of Vietnam may not be assumed because the Veteran specifically denied any such presence. 

As noted, VA maintains a list of U.S. Navy and Coast Guard ships associated with military service in Vietnam and possible exposure to Agent Orange based on military records.  Veterans whose military records confirm they were aboard these ships qualify for presumption of herbicide exposure. See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.

USS TURNER JOY is listed under ships operating temporarily on Vietnam's inland waterways.  This category includes large ocean-going ships that operated primarily on Vietnam's offshore waters for gunfire support of ground operations and interdiction of enemy vessels travelling along coastal waters.  It also includes ships supplying and supporting these operations.  Examples of such vessels include destroyers, cruisers, and cargo ships.  The deep offshore waters are often referred to as "blue waters" and naval vessels operating on them are referred to as the Blue Water Navy.  Ships in this category entered Vietnam's inland waterways temporarily as part of their gunfire, interdiction, or support missions.  All Veterans who served aboard these vessels at the time of entry into Vietnam's inland waterways are eligible for the presumption of Agent Orange exposure.  

The list indicates that USS TURNER JOY (DD-951) entered Cua Viet River channel on December 24, 1969.  However, the service records show that the Veteran did not serve aboard this ship on this date.  The Veteran served aboard USS TURNER JOY from September 13, 1967 to November 21, 1968.  

The Board finds that the weight of the evidence establishes that USS TURNER JOY (DD-951) was an offshore "blue water" vessel during the time period the Veteran was aboard the ship and the Veteran did not serve in the Republic of Vietnam within the land borders, including the inland waters, of Vietnam.  

As it is not shown that the Veteran had service in the Republic of Vietnam, the presumption of exposure to herbicides does not apply to the Veteran's claim of service connection for diabetes mellitus type II or ischemic heart disease.  38 U.S.C.A. § 1116 (f).  Further, as the Veteran is not presumed to have been exposed to herbicides, the presumption of service connection under 38 U.S.C.A. § 1116 (a)(1) for these disorders does not apply.

Although neither the presumption of exposure to herbicides nor the presumption of service connection due to such exposure applies to the claim for the reasons articulated, the Veteran may still establish service connection by evidence of actual exposure to herbicides and by evidence that such exposure caused the disability.  38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran also asserts that he was exposed to herbicides through the water infiltration system on USS TURNER JOY.  In determining the regulatory definition of service in the Republic of Vietnam, VA carefully considered all the potential exposure mechanisms advanced by the Veteran.  See Definition of Service in the Republic of Vietnam, 73 Fed. Reg. 20566  (April 16, 2008).  

Specifically, VA noted that:

It is conceivable that some veterans of offshore service incurred exposure under some circumstances due, for example, to airborne drift, groundwater runoff, and the proximity of individual boats to the Vietnam coast.  For purposes of the presumption of exposure, however, there is no apparent basis for concluding that any such risk was similar in kind or degree to the risk attending service within the land borders of the Republic of Vietnam.  More significantly, because ''offshore service'' encompasses a wide range of service remote from land and thus from areas of actual herbicide use, there is no reason to believe that any risk of herbicide exposure would be similarly pervasive among veterans of offshore service as among veterans of service within the land borders of Vietnam.  Id. at 20569.

The Secretary has determined that the evidence available at this time does not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans.  The Secretary's decision is based on careful review of a May 2011 Institute of Medicine (IOM) of the National Academy of Sciences report entitled "Blue Water Navy Vietnam Veterans and Agent Orange Exposure."  This report was completed at the request of VA.  The IOM reviewed a wide range of data sources and concluded that there is insufficient evidence to determine whether Blue Water Navy Veterans were exposed to Agent Orange-associated herbicides during the Vietnam War.  

The Board finds that the Veteran's own assertions that he was exposed to herbicides while stationed aboard USS TURNER JOY to have no probative value.  While the Veteran is competent to describe an observable event such as having a substance touch his skin or using water or seeing a liquid substance, the Board finds that the Veteran has not shown that he has the requisite expertise to identify a chemical substance.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not considered to be sufficient evidence alone to establish actual exposure).  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical or scientific expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  There is no evidence of record that the Veteran has the expertise to identify the substances he may have been exposed to without scientific training or the use of scientific testing to identify a substance he came into contact with.  Thus, his statements that he was exposed to Agent Orange are not competent and have no probative value. 

The Veteran's contentions that he was exposed to herbicides through drinking water have already been considered by the Secretary of VA in creating the "bright line" rule against presumptive exposure to deep water vessels.  In Haas, supra, a blue water Veteran, who served on USS MOUNT KATMAI, supplemented his argument with studies which attempted to show a direct connection between the spraying of Agent Orange on the mainland of Vietnam to the development of Agent Orange-related diseases in service members who served on the ships offshore.  In particular, the claimant in Haas attempted to rely on a 2002 Australian Research Study.  Although the Federal Circuit passed no judgment on the validity of studies, such as the Australian study, it did highlight the VA's rulemaking with respect to this Australian study: VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore.  First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War.  Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied.  Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources, or if they did, whether the distillation process was similar to that used by the Australian Navy.  Crucially, based on this analysis, the VA stated that "'we do not intend to revise our long-held interpretation of 'service in Vietnam.'"  See Haas, 525 F.3d at 1194 (citing 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008)). 

Accordingly, the Board defers to the Secretary's reasonable interpretation regarding the reliability and soundness of the various scientific studies purporting to establish actual herbicide exposure to blue water Vietnam Veterans.

Consequently, the Veteran's claim of service connection for diabetes mellitus and ischemic heart disease does not fall within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 and the weight of the evidence establishes that the Veteran was not exposed to herbicides during active service.  

The Board finds that the weight of the competent and credible evidence establishes that the diabetes mellitus type II first manifested in about 1989, over 20 years after service.  See the September 2009 VA treatment record.  With respect to negative evidence, the fact that there were no records of any complaints, treatment, or diagnosis of diabetes mellitus type II for over 20 years after service separation weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of diabetes mellitus type II symptoms or findings for over two decades between the period of active service and manifestation of this disease is itself evidence which tends to show that this disease did not have its onset in service or for years thereafter.

There is no evidence of diabetes mellitus type II in service or for many years thereafter.  Separation examination in November 1968 indicates that examination of the endocrine system was normal.  There is no evidence of symptoms, complaints or diagnoses of diabetes mellitus type II in active service.  There is no competent evidence of a diagnosis of diabetes mellitus type II within one year after service separation in November 1968.  The Board also finds that the Veteran did not experience continuous symptoms of diabetes mellitus type II in service or since service separation.  There is no competent evidence of symptoms of this disorder since separation from service until the time of the diagnoses in about 1989.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) and § 3.307(a) is not warranted.   

Moreover, there is no competent evidence to establish a nexus between the diabetes mellitus type II and any documented event or incident of service.  There is no competent and credible medical evidence that links the claimed disease to service.  

The Veteran's own assertions that the claimed diabetes mellitus Type II is related to service to include herbicide exposure in service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, diabetes mellitus, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Diagnosing diabetes mellitus requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  There is no evidence that the Veteran has medical expertise.  Furthermore, the Veteran has not submitted any credible evidence to corroborate the assertion that he was actually exposed to herbicides in service, and if so, the circumstance of that exposure.  Therefore, the Board finds that the Veteran's lay statements of record cannot be accepted as competent evidence sufficient to establish service connection for type II diabetes mellitus.  They are not sufficient to establish exposure to herbicides in service and they are not competent to diagnose diabetes mellitus and relate it to any event, injury, or disease during service.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the diabetes mellitus type II is related to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for diabetes mellitus type II on a direct and presumptive basis is denied.   

The Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have a diagnosis of ischemic heart disease.  The Veteran was afforded a VA examination in April 2015.  The diagnoses were congestive heart failure, hypertensive heart disease, and mild asymptomatic aortic stenosis.  The VA examiner concluded that the Veteran's heart conditions did not qualify with the generally accepted medial definition of ischemic heart disease.  The VA examiner stated that the echocardiogram study in April 2014 still accurately represents the Veteran's present cardiac condition based on the fact that there has been no change in the Veteran's clinical cardiac status since it was done.  The VA examiner stated that the echocardiogram finding of LVH is at least as likely as not due to hypertension, i.e, hypertensive heart disease, based on the fact that he has no other cardiac condition such as ischemic heart disease or significant valvular heart disease which would result in LVH.  The Veteran's chronic congestive heart failure is mild based on the fact that his LVEF is normal and he has only mild diastolic dysfunction.  Although he has chronic ankle edema, a large portion of this is due to his morbid obesity with chronic venous insufficiency as evidence by the findings of lower extremity stasis dermatitis.  His mild chronic congestive heart failure is at least as likely as not due to a combination of his hypertension resulting in LVH and diastolic dysfunction, and chronic lung disease with right sided heart failure.  He does not have the more common left sided systolic congestive heart failure based on the fact that his LV systolic ejection fraction has always been normal.  Chronic hypertension is a common cause of diastolic dysfunction, and pulmonary hypertension due to chronic lung disease (as in this Veteran's case) is a common cause of right sided heart failure.  There is no evidence of heart failure due to ischemic heart disease which would cause a low LV systolic ejection fraction.  The VA examiner concluded that it is at least as likely as not that the Veteran's congestive heart failure condition was the result of his hypertension and chronic lung disease. 

The VA examiner opined that it was less likely as not that the Veteran has ischemic heart disease.  The VA examiner noted that the Veteran has never had acute, subacute, or old myocardial infarction; nor atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; nor stable, unstable or Prinzmetal' s angina.  In addition, his past heart catheterization did not show any significant coronary artery obstructions.  His hypertensive heart disease (manifest as LVH and mild grade 1 diastolic dysfunction) is due to hypertension, and his congestive heart failure (manifest as diastolic heart failure and right sided heart failure) is due to hypertension and non-service connected chronic lung disease.  Neither the hypertensive heart disease nor the congestive heart failure, nor the aortic valve stenosis are due to ischemia. 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  The probative evidence of record demonstrates that the Veteran does not have a current diagnosis of ischemic heart disease and has not at any time during the pendency of these claims (i.e., since the filing of them).  See McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  The preponderance of the evidence is against the Veteran's claim for service connection for ischemic heart disease and the claim is denied. 

The Board finds that the weight of the competent and credible evidence establishes that the congestive heart failure and hypertensive heart disease first manifested in the late 1990's, over 25 years after service.  See the April 2015 VA examination report.  The Veteran reports that he did not have any problems with his heart during active duty or at the time of his military discharge in 1968.  He reports that he first became aware of a heart problem in the late 1990's when he had an abnormal EKG; because of the abnormal EKG, he underwent a heart treadmill evaluation.  He was told then that his blood pressure was high and he underwent a heart catheterization. He was told at the time of the catheterization that the heart blood vessels did not show any abnormal blockages, but that that his heart was enlarged due to high blood pressure.  The VA examiner noted that medical records are not available for this period of time, however, it is presumed that he had left ventricular enlargement at this time due to hypertensive heart disease, possibly associated with mild congestive heart failure.  The Veteran was then started on blood pressure medications to treat the high blood pressure and the enlarged heart which he has continued up to present.  The Veteran reported that he thought that perhaps his blood pressure was borderline high at his military entrance, but he reports that it was transient, and it was attributed to anxiety or stress.  He reports that he was never told after that that his blood pressure was elevated during active duty, and he reports that his blood pressure was normal at his military separation in 1968.  He states that he was told that his blood pressure first became high in the 1980s, but he did not require any medications for it at that time.  He reports that prior to this heart catheterization he had never been previously told that he had any heart condition.  He has not had any repeat heart catheterizations.  He has never been told that he has any blocked blood vessels in the heart, and he has never been told that he has angina or a past myocardial infarction.  He has not had any coronary artery bypass graft procedures.  He reports that he was hospitalized last year in 2014 for a "collapsed lung with fluid," and a pneumonia.  He thinks that the fluid might have been related to congestive heart failure, but he is not totally sure.  The VA examiner noted that VBMS review shows that the fluid was a pleural effusion which was not due to congestive heart failure.  

The VA examiner  opined that it was less likely as not that the Veteran's current heart conditions of hypertension, hypertensive heart disease, congestive heart failure, and mild asymptomatic aortic valve stenosis, had its onset during the Veteran's active service, or is the result of any in-service disease, event, or injury, to include as a result of exposure to herbicide agents during his service in Vietnam.  The VA examiner indicated that this conclusion was based on the fact that the Veteran did not have hypertension or any other heart condition during active duty nor for many years after active duty.  In regards to exposure to herbicide agents, ischemic heart disease is the only VA presumed heart condition due to agent orange exposure, and he does not have ischemic heart disease.  In regards to hypertension (and the heart conditions which are a result of his hypertension, including hypertensive heart disease and diastolic congestive heart failure), hypertension is not considered by the VA to be a presumptive disease related to herbicide exposure.  The VA examiner noted that in the publication: Veterans and Agent Orange: Update 2012, the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides (Ninth Biennial Update), Board on the Health of Select Populations, found only limited or suggestive evidence of an association between Agent Orange and hypertension.  To be in the limited or suggestive evidence category, the evidence must suggest an association between exposure to herbicides and the outcome considered, but the evidence is limited because chance, bias, and confounding could not be ruled out with confidence.  In addition, the lack of exposure information on Vietnam veterans prevents calculation of precise risk estimates.  The highly regarded medical site, UpToDate.com, reports the following risk factors for primary hypertension: Black race, hypertension in paternal, maternal, or both parents, excess sodium intake, excess alcohol intake, obesity and weight gain, physical inactivity, dyslipidemia, possibly certain personality traits including hostile attitudes and time urgency/impatience, and vitamin D deficiency.  Secondary causes of hypertension include primary renal disease, oral contraceptives, certain prescription medications, pheochromocytoma, primary aldosteronism, renovascular disease, Cushing's syndrome, other endocrine disorders including hypothyroidism, hyperthyroidism, and hyperparathyroidism, obstructive sleep apnea, and coarctation of the aorta.  The Mayo clinic's list of risk factors for hypertension also includes increasing age and using tobacco.  It is noteworthy that Agent Orange exposure is not included in the exhaustive list of risk factors for hypertension by either Uptodate.com, nor by the Mayo clinic.  Review of the general medical literature also does not reveal any established link between hypertension and Agent Orange.  

The VA examiner noted that in this case, the Veteran has a well-recognized major risk factor for hypertension which is morbid obesity.  Based on all of these reasons, including having the morbid obesity risk factor for hypertension, there is no particular reason in this Veteran's case to suspect that Agent Orange is the cause of his hypertension.  Additionally it would be unlikely that there would be a delay after the possible herbicide exposure of almost 20 years from his military discharge in 1968 to the late 1980's before he had the onset of even borderline hypertension.  

The VA examiner opined that the mild aortic stenosis on echocardiogram last year less likely as not had its onset during the Veteran's active service, or is the result of any in-service disease, event, or injury, to include as a result of exposure to herbicide agents during his service in Vietnam.  The VA examiner noted that this is based on the fact that the aortic valve was normal at his military discharge (heart exam recorded as normal) and normal at the time of the echocardiogram in 2009, many years after active duty.  Mild aortic stenosis was not present until the echocardiogram in 2014.  In addition, exposure to herbicide agents does not cause aortic valve disease.  The VA examiner concluded that it was less likely as not that any of the Veteran's heart or hypertension conditions are due to or aggravated by his military service, to include any exposure to herbicide agents, nor due to or aggravated by diabetes mellitus type II. 

With respect to negative evidence, the fact that there were no records of any complaints, treatment, or diagnosis of heart disease for over 20 years after service separation weighs against the claim.  See Maxson, supra.  Thus, the lack of any evidence of heart disease symptoms or findings for over two decades between the period of active service and manifestation of this disease is itself evidence which tends to show that this disease did not have its onset in service or for years thereafter.

As the VA examiner noted, there is no evidence of heart disease in service or for many years thereafter.  Separation examination in November 1968 indicates that examination of the cardiovascular system was normal.  Chest x-ray exam was negative.  There is no evidence of symptoms, complaints or diagnoses of heart disease in active service.  There is no competent evidence of a diagnosis of heart disease within one year after service separation in November 1968.  The Board also finds that the Veteran did not experience continuous symptoms of heart disease in service or since service separation.  There is no competent evidence of symptoms of these disorders since separation from service until the time of the diagnoses in about 1989.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) and § 3.307(a) is not warranted.   

Moreover, there is no competent evidence to establish a nexus between the heart disease and any documented event or incident of service.  There is no competent and credible medical evidence that links the claimed disease to service.  

The Veteran's own assertions that the claimed heart disease is related to service to include herbicide exposure in service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Diagnosing heart disease requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  There is no evidence that the Veteran has medical expertise.  Therefore, the Board finds that the Veteran's lay statements of record cannot be accepted as competent evidence sufficient to establish service connection for heart disease.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the heart disease is related to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for heart disease on a direct and presumptive basis is denied.   


ORDER

Service connection for diabetes mellitus type II is denied. 

Service connection for ischemic heart disease is denied. 

Service connection for cardiovascular disease to include hypertension and congestive heart disease is denied. 



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


